DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “medical data indicative of one or more vital signs for a user of the mobile device, the vital signs comprising one of a body temperature, a pulse oximetry value, a heart rate value, a resting heart rate value, a heart rate variation value and a respiratory rate value, wherein the medical data comprises a blood pressure value derived from one or more vital signs from the user”. This is confusing because the medical data is defined as being indicative of one or more of the vital signs, and those same medical data are used to determine the blood pressure which itself is defined as the medical data. The metes and bounds of this are unclear as is what is required. For example, does it require the vital signs or just data indicative of one of the vital signs? And by extension what is the medical data is the elements indicative of the one or more vital signs or the blood pressure. For the above reasons the metes and bounds of the claim are unclear and the claim is indefinite. The claims depending from this claim share this issue and are also rejected for the same reasons. 

Claim 4 recites “wherein the second user is a group database”, however it is unclear how a “user” is a “group database”. A user to one of ordinary skill in the art would be a person not database thus this does not clearly define the metes and bounds of what is claimed and is indefinite. 

Claim 8 recites “the second user is an administrating server configured”, however it is unclear how a “user” is a “administrating server”. A user to one of ordinary skill in the art would be a person not administrating server thus this does not clearly define the metes and bounds of what is claimed and is indefinite.

Claim 8 recites “and the second user is an administrating server configured to ensure that the vital signs are within a pre-selected range”, claim 1 recites “finding a medical condition of the user based on the medical data” it’s unclear if these are meant to be the same thing and the relationship between them. Based on claim 8 it would appear that what is performing the “condition” analysis is a different device than that recited in 8 yet what claim 1 and 8 are reciting are the process in claim 8 and the outcome in claim 1 of performing a comparison between a reading and a known value. Thus it is unclear what these entail in combination and the claim does not clearly define the metes and bounds of what is claimed and is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geesbreght (John M. Geesbreght et al., US 20150257658) hereinafter Gee in view of Gil (Yeong Joon Gil et al., US 20160213331) hereinafter Gil.
 Regarding claim 1, an interpretation of Gee discloses a computer-implemented method, comprising: 
receiving, from a mobile device ([0051] including “RVS device 10 (or, instrument) for measuring vital signs including blood pressure, pulse, oxygen saturation, and body temperature.”, [0055], Figs. 2, 4), a medical data indicative of one or more vital signs for a user of the mobile device, the vital signs comprising one of a body temperature, a pulse oximetry value, a heart rate value and a respiratory rate value ([0051], [0057], Fig. 2), wherein the medical data comprises a blood pressure value ([0051], [0055], [0057], Fig. 2); 
finding a medical condition of the user based on the medical data ([0025], [0062] including “The server 130 may access a variety of algorithmic programs stored in the database 134 for assessing the RVS sensor data sets.”, [0063] including “the system may be operable to construct tables of vital sign data for an individual patient that lists the vital sign data along with an initial assessment based on comparison of the individual vital sign data with established normal ranges and indicating via a readout in a portion of the table whether an out-of-range vital sign is irregular, abnormal, critical, etc. to indicate to a caregiver that special attention is required.”, Fig. 4 see also [0064]); 
adding the medical data to a group data comprising vital signs for multiple users ([0061] including “a database 134 for retaining electronic medical records”; The database stores electronic medical records of patients of a medical facility/hospital/clinic etc., including their vital signs); and 
transmitting the medical condition to a second user, for treatment ([0061] including “Connected to the medical server 130 may be a program memory 132 and a database 134 for retaining electronic medical records. Also connected to the medical server 130 may be a network of care giver workstations including workstations for a physician 150, a nurse 152, and a scribe 154.”, [0063], [0067], [0078] see also [0058]).
An interpretation of Gee may not explicitly disclose wherein the blood pressure is derived from one or more vital signs from the user.
However, in the same field of endeavor (medical devices), Gil teaches wherein the blood pressure is derived from one or more vital signs from the user ([0044] including “According to the first example, various biometric signals such as ECG, PPG, and SpO2 signals can be measured from the user in real time by using the sensor (e.g., the ECG sensor and the PPG sensor), and the blood pressure of the user can be estimated in real time by using the biometric signals.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of vital sign values and transmission to a server for analysis and storing of Gee to include the determination of blood pressure based on other gathered values as recited by Gil to provide non-invasive and continuous blood pressure measurement and alert the user of issues based on blood pressure ([0011], [0013])

 Regarding claim 3, an interpretation of Gee further discloses computer-implemented method of claim 1, wherein the second user is a healthcare provider authorized to treat the user of the mobile device ([0061] including “Also connected to the medical server 130 may be a network of care giver workstations including workstations for a physician 150, a nurse 152, and a scribe 154.”, [0063], [0078] see also [0058]), and transmitting the medical condition comprises providing access to the second user to the vital signs ([0061], [0063], [0078] see also [0058]).

 Regarding claim 4, an interpretation of Gee further discloses wherein the second user is a group database, and transmitting the medical condition comprises storing the medical condition and the vital signs in the group database ([0061] including “Also connected to the medical server 130 may be a network of care giver workstations including workstations for a physician 150, a nurse 152, and a scribe 154.”, [0063], [0078], Fig. 4 see also [0058]; Server 130 receives the data and “transmits” it to be stored in database 134).

Claim Rejections - 35 USC § 103
Claim(s) 1, 3-7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud (Javaid Masoud et al., US 20160330573) hereinafter Mas in view of Moon (Jim Moon et al., US 20110066010) hereinafter Moon. In [0116] of Moon US App. No. 11/162,719 is incorporated by reference which has since published as Banet (Matthew Banet et al. US 20060009697) hereinafter Ban
 Regarding claim 1, an interpretation of Mas recites a computer-implemented method, comprising: 
receiving, from a mobile device, a medical data indicative of one or more vital signs for a user of the mobile device, the vital signs comprising one of a body temperature, a heart rate value and a respiratory rate value ([0046] including “the sensor device 100 is configured to monitor characteristics of at least one of the sensor device 100 itself and a user of the sensor device 100. By way of example, the characteristics of the user may include, but are not limited to, a heat rate, a blood pressure, a body temperature, an activity level, a respiratory rate, vital signs, and other physiological activity.”, [0048]-[0049]), wherein the medical data comprises a blood pressure value([0046] see also [0007], [0015]); 
finding a medical condition of the user based on the medical data ([0025] including “Once the data is processed by the remote server, the information regarding patient's condition may then be sent to healthcare providers, patients, caregivers, and the like such that they may view the information to monitor the patient's health/status and take appropriate actions to treat the patient if needed.”, [0027]); 
adding the medical data to a group data comprising vital signs for multiple users ([0066]-[0067], [0070], [0083] including “For example, the remote sever may be communicably coupled to a plurality of user devices and configured to process and analyze data regarding a plurality of users and a plurality of sensor device.”; The recited portions recite gathering data, storing data and performing analysis at a server for a plurality of users); and 
transmitting the medical condition to a second user, for treatment ([0025], [0043] including “the remote server may determine that a patient requires immediate attention and notify the patient, the patient's health care provider, and/or the patient's caregiver based on the processed data.”, [0082]).
An interpretation of Mas may not explicitly disclose wherein the blood pressure is derived from one or more vital signs from the user.
However, in the same field of endeavor (medical devices), Moon teaches receiving, from a mobile device, a medical data indicative of one or more vital signs for a user of the mobile device, the vital signs comprising one of a body temperature, a pulse oximetry value, a heart rate value and a respiratory rate value ([0054] including “continuously determines vital signs (e.g. blood pressure, SpO2, heart rate, respiratory rate, and temperature) and motion-related properties (e.g. posture, arm height, activity level, and degree of motion) for an ambulatory patient in a hospital.”, [0062] including “A server connected to the hospital network typically generates this alarm/alert once it receives the patient's vital signs, motion parameters, ECG, PPG, and ACC waveforms, and information describing their posture, and compares these parameters to preprogrammed threshold values.”), wherein the medical data comprises a blood pressure value derived from one or more vital signs from the user ([0014] including “Blood pressure, a vital sign that is particularly useful for characterizing a patient's condition, is typically calculated from a PTT value determined from the PPG and ECG waveforms.” see also [0007], [0015]); finding a medical condition of the user based on the medical data ([0062] including “A server connected to the hospital network typically generates this alarm/alert once it receives the patient's vital signs, motion parameters, ECG, PPG, and ACC waveforms, and information describing their posture, and compares these parameters to preprogrammed threshold values”); transmitting the medical condition to a second user, for treatment ([0014], [0025], [0062], [0104]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of vital sign values (including BP), transmission to a server for analysis, storing and transmission of warnings as recited in Mas to include determining BP from other values as recited Moon because doing so using derived values is a typical way of making the determination ([0014]) also using a device that gathers data and makes blood pressure determinations as recited in Moon continuous monitoring and minimizes corruption of the vitals signs and alarms from motion based artifacts ([0011]). Furthermore, it is either merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results. Mas recites gathering BP data for transmission and analysis Moon recites a specific way of determining BP deriving it from other sensors readings which as shown by Moon is a known way of performing this determination predictably, alternatively assuming the BP of Mas is determined by a different approach than that of Mas it is merely substituting the known approach with a predictable determination as recited by Moon using other vital sign measurements to derive the BP. 

Examiner notes that in an alternative drafting approach Moon could be the base reference and the Mas reference be used as the secondary reference for the 103 rejection. 

Regarding claim 3, an interpretation of Mas further discloses wherein the second user is a healthcare provider authorized to treat the user of the mobile device ([0040] including “Healthcare providers may be authenticated through credentials which are used to log into the remote server via the clinician programmer.”), and transmitting the medical condition comprises providing access to the second user to the vital signs ([0040], [0043], [0070] see also rejection of claim 1). 

Regarding claim 4, an interpretation of Mas further discloses wherein the second user is a group database, and transmitting the medical condition comprises storing the medical condition and the vital signs in the group database ([0066]-[0067], [0070], [0083]; The recited portions recite gathering data, storing data at a server for a plurality of users).

 Regarding claim 5, an interpretation of Mas further discloses wherein the second user is a healthcare provider, further comprising scheduling a healthcare inspection between the user of the mobile device and the healthcare provider ([0025], [0027], [0043] including “the remote server may determine that a patient requires immediate attention and notify the patient, the patient's health care provider, and/or the patient's caregiver based on the processed data.”, [0082]; The reference recites sending information to the physician because the user requires immediate attention which in one interpretation fulfills scheduling a healthcare inspection immediately).

Regarding claim 6, an interpretation of Mas further discloses transmitting an alert to the user of the mobile device when a metric for the medical condition falls out of a pre-determined range ([0025], [0027], [0043] including “the remote server may determine that a patient requires immediate attention and notify the patient, the patient's health care provider, and/or the patient's caregiver based on the processed data.”, [0082]; the user being the patient).
In the alternative, Mas may not explicitly disclose condition falls out of a pre-determined range.
However, in the same field of endeavor (medical devices), Moon teaches alert when condition falls out of a pre-determined range ([0012] including “a software framework that generates alarms/alerts based on threshold values that are either preset or determined in real time.”,  [0062] including “A server connected to the hospital network typically generates this alarm/alert once it receives the patient's vital signs, motion parameters, ECG, PPG, and ACC waveforms, and information describing their posture, and compares these parameters to preprogrammed threshold values.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of vital sign values, transmission to a server for analysis, storing and transmission of warnings as recited in Mas to include determining using predetermined thresholds for conditions as recited Moon because doing so using is a way of making condition determinations ([0012]) as recited in Moon in a way which provides continuous monitoring and minimizes corruption of the vital signs and alarms from motion based artifacts ([0011]). Furthermore, it is either merely combining prior art elements according to known methods to yield predictable results. Mas recites gathering BP data for transmission and analysis including determining conditions using comparisons and Moon recites using predetermined range thresholds which as shown by Moon is a known way of performing this determination predictably. 

Regarding claim 7, an interpretation of Mas discloses transmitting an alert to the second user when a metric for the medical condition falls out of a pre- determined range ([0025], [0027], [0043] including “the remote server may determine that a patient requires immediate attention and notify the patient, the patient's health care provider, and/or the patient's caregiver based on the processed data.”, [0082]; the user being the patient).
In the alternative, Mas may not explicitly disclose condition falls out of a pre-determined range.
However, in the same field of endeavor (medical devices), Moon teaches alert when condition falls out of a pre-determined range ([0012] including “a software framework that generates alarms/alerts based on threshold values that are either preset or determined in real time.”,  [0062] including “A server connected to the hospital network typically generates this alarm/alert once it receives the patient's vital signs, motion parameters, ECG, PPG, and ACC waveforms, and information describing their posture, and compares these parameters to preprogrammed threshold values.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of vital sign values, transmission to a server for analysis, storing and transmission of warnings as recited in Mas to include determining using predetermined thresholds for conditions as recited Moon because doing so using is a way of making condition determinations ([0012]) as recited in Moon in a way which provides continuous monitoring and minimizes corruption of the vital signs and alarms from motion based artifacts ([0011]). Furthermore, it is either merely combining prior art elements according to known methods to yield predictable results. Mas recites gathering BP data for transmission and analysis including determining conditions using comparisons and Moon recites using predetermined range thresholds which as shown by Moon is a known way of performing this determination predictably. 

Regarding claim 9, an interpretation of Mas further disclose receiving from the mobile device ([0043], [0046]), a data indicative of a battery charge compliance of a wearable device with the user of the mobile device ([0043], [0046]; Recites transmitting data from the sensor which is physiological measurements and characteristics of the sensors, such as battery level).
In the alternative, in the same field of endeavor (medical devices), Moon teaches receiving from the mobile device ([0109], [0110]), a data indicative of a battery charge compliance of a wearable device with the user of the mobile device ([0109], [0110]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of vital sign values, transmission to a server for analysis, storing and transmission of warnings as recited in Mas to include transmitting data of the sensor device including battery indicator as recited Moon because doing so using is a way of indicating battery life of the sensor device in order to take action if the battery is running low so that the device can continue to continuously gather data ([0028], [0105]) as recited in Moon. Furthermore, the providing of a battery indicator as recited by Moon and applying that to Mas is use of known technique to improve similar devices (methods, or products) in the same way.

 Regarding claim 10, an interpretation of Mas further discloses verifying authorization credentials for the second user prior to transmitting the medical condition to the second user ([0040], [0043], [0070], see also rejection of claim 1; Authorized user must log on to access data from the server). Examiner notes that Moon also discloses authentication protocols to access data see [0025], [0104].

Claim Rejections - 35 USC § 103
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over mas in view of Moon in further view of Wei (Chuanmin Wei et al., US 20180085012) hereinafter Wei.
Regarding claim 2, an interpretation of Mas discloses the above in claim 1 and including determining if there is a condition ([0025], [0027]). 
An interpretation of Mas may not explicitly disclose wherein the group data comprises a statistical value associated with the vital signs, and wherein finding the medical condition of the user comprises evaluating that the medical data outlays the statistical value by a margin greater than a pre-selected threshold.
However, in the same field of endeavor (medical devices), Wei teaches wherein the group data comprises a statistical value associated with the vital signs, and wherein finding the medical condition of the user comprises evaluating that the medical data outlays the statistical value by a margin greater than a pre-selected threshold ([0151]-[0153]; Setting a threshold based on statistical group data and offsetting a threshold from a normal value).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of vital sign values (including BP), transmission to a server for analysis, storing and transmission of warnings as recited in Mas to include using statistical data of a group of individuals for threshold analysis as disclosed in Wei because it provides a noninvasive and continuous way to monitor vital signs such as blood pressure and compare those to a threshold based on the statistical elements of a group thereby alerting a medical professional to the abnormal condition for action to be taken ([0028], [0151], [0153]).

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over mas in view of Moon or, in the alternative under 35 U.S.C. 103 as being unpatentable over mas in view of Moon in further view of Vu (Tam Vu et al., US 20210358619) hereinafter Vu.
Regarding claim 8, an interpretation of Mas discloses the above in claim 1 and further discloses a server, sending a request to communicate with the user of the mobile device when one of the vital signs is abnormal ([0025], [0027], [0040], [0043], [0082]; the server is sending a notification to the users device which Examiner is interpreting as a “request to communicate” as it is a communication) and a server sending treatment instructions to a medical device ([0046], [0050], [0066]-[0067]). 
An interpretation of Mas may not explicitly disclose wherein the group data is associated to at least one of a school, a nursing home, and a business, and the second user is an administrating server configured to ensure that the vital signs are within a pre-selected range, further comprising receiving, from the administrating server, a request to communicate with the user of the mobile device when one of the vital signs is outside of the pre-selected range. 
However, in the same field of endeavor (medical devices), Moon teaches wherein the group data is associated to at least one of a nursing home, and a business ([0107]; Ban Abstract; recites data associated with patients and medical professionals associated with a hospital), and the second user is an administrating server configured to ensure that the vital signs are within a pre-selected range ([0012] including “a software framework that generates alarms/alerts based on threshold values that are either preset or determined in real time.”,  [0062] including “A server connected to the hospital network typically generates this alarm/alert once it receives the patient's vital signs, motion parameters, ECG, PPG, and ACC waveforms, and information describing their posture, and compares these parameters to preprogrammed threshold values.”) receiving, from the administrating server, a request to communicate with the user of the mobile device when one of the vital signs is outside of the pre-selected range ([0025], [0027], [0043] including “the remote server may determine that a patient requires immediate attention and notify the patient, the patient's health care provider, and/or the patient's caregiver based on the processed data.”, [0082]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of vital sign values (including BP), transmission to a server for analysis and storing and transmission of warnings as recited in Mas to include determining BP from other values as recited Moon because doing so using vital sign values is a typical way of making the determination ([0014]) also using a device that gathers data and makes condition determinations as recited in Moon continuous monitoring and minimizes corruption of the vitals signs and alarms from motion based artifacts ([0011]). 

In the alternative, in the same field of endeavor (medical devices), Vu teaches wherein the group data is associated to at least one of a nursing home, and a business ([0013], [0040]; recites data associated with patients and medical professionals associated with a hospital) and the second user is an administrating server configured to ensure that the vital signs are within a pre-selected range receiving, from the administrating server, a request to communicate with the user of the mobile device when one of the vital signs is outside of the pre-selected range ([0044], [0061], [0065], [0099])
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of vital sign values (including BP), transmission to a server for analysis, storing and transmission of warnings as recited in Mas to include group data being for those associated with a business (hospital) and having a server apply preset ranges to make a condition determination and upon a abnormal/alert condition being identified making contact with a user to allow for action to be taken including going to a hospital ([0041], [0044]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792   

/LYNSEY C Eiseman/               Primary Examiner, Art Unit 3792